            CASE 0:20-cr-00160-NEB-LIB Doc. 15 Filed 08/13/20 Page 1 of 3


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         Criminal No. 20-cr-160 (NEB/LIB)

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                   GOVERNMENT’S MOTION FOR
                                                   DISCOVERY PURSUANT TO
       v.
                                                   FEDERAL RULES OF CRIMINAL
                                                   PROCEDURE 16(b), 12.1, 12.2, 12.3
BENJAMIN JOSEPH ROGGENBUCK,
                                                   AND 26.2
                      Defendant.

       The United States of America, by and through its attorneys, Erica H. MacDonald,

United States Attorney for the District of Minnesota, and Chelsea A. Walcker and Miranda

E. Dugi, Assistant United States Attorneys, hereby moves the Court:

       A.      For its order requiring Benjamin Joseph Roggenbuck, the above-named

defendant (hereinafter “defendant”), pursuant to Rule 16(b) of the Federal Rules of

Criminal Procedure, to disclose and to permit inspection and copying of the following:

               1.    Documents and Tangible Objects: All books, papers, documents,

photographs, tangible objects, or copies or portions thereof, which are within the

possession, custody, or control of the defendant and which the defendant intends to

introduce as evidence in chief at the trial of the above captioned matter.

               2.    Reports of Examinations and Tests: All results and reports of physical

or mental examinations and of scientific tests or experiments made in connection with the

this matter, or copies thereof, within the possession or control of the defendant, which the

defendant intends to introduce as evidence in chief at the trial of this matter or which were

prepared by a witness whom the defendant intends to call at trial.
              CASE 0:20-cr-00160-NEB-LIB Doc. 15 Filed 08/13/20 Page 2 of 3


                 3.    Expert Testimony: A written summary of testimony the defendant

intends to use under Rules 702, 703 and 705 of the Federal Rules of Evidence as evidence

at trial. This summary must describe the opinions of the witnesses, the bases and reasons

therefore, and the witnesses’ qualifications. There is no specific timing requirement

included in Rule 16(a)(1)(G). However, the Advisory Committee’s Note provides that “it

is expected that the parties will make their requests and disclosures in a timely fashion.”

Fed. R. Crim. P. 16 Advisory Committee’s Note, 1993 Amendments. The government

respectfully requests that the Court order that expert disclosures for both parties, if

any, be made 30 days before trial. Such a timing requirement allows the parties sufficient

notice of the expected testimony and time to prepare a focused cross-examination of the

expert. See id. Such an order would also provide the opposing party ample time to obtain

a rebuttal expert and prepare a rebuttal report in advance of trial. Accordingly, the

government also requests that any rebuttal experts be noticed, and any rebuttal

expert disclosures be produced to the opposing party, no later than 10 days before

trial.

         B.      Alibi: For an order pursuant to Rule 12.1 of the Federal Rules of Criminal

Procedure requiring the defendant, if he intends to claim alibi as a defense, to state the

specific place or places at which the defendant claims to have been at the time of the alleged

offenses in the above captioned matter and the names and addresses of the witnesses upon

whom the defendant intends to rely to establish such alibi.

         C.      Insanity Defense/Mental Illness: For its order pursuant to Rule 12.2 of the

Federal Rules of Criminal Procedure requiring the defendant, if he intends to rely upon the

defense of insanity or introduce expert testimony relating to a mental disease or defect or

                                               2
            CASE 0:20-cr-00160-NEB-LIB Doc. 15 Filed 08/13/20 Page 3 of 3


any other mental condition of the defendant bearing upon the issue of guilt, to give notice

to the government no later than the date of the first hearing on pretrial motions.

       D.      Public Authority: For its order pursuant to Rule 12.3 of the Federal Rules of

Criminal Procedure requiring the defendant, if he intends to rely upon a defense of actual

or believed exercise of public authority on behalf of a law enforcement agency or federal

intelligence agency at the time of the offense, to give notice to the government and the

Court no later than the date of the first hearing on pretrial motions.

       E.      Witness Statements: For its order pursuant to Rule 26.2 of the Federal Rules

of Criminal Procedure requiring the defendant, to produce all statements in his possession

or control of any witness that the defendant calls in connection with a suppression hearing,

detention hearing, trial, or sentencing.

Dated: August 13, 2020
                                                  Respectfully Submitted,

                                                  ERICA H. MacDONALD
                                                  United States Attorney

                                                  /s/ Chelsea A. Walcker
                                                  BY: CHELSEA A. WALCKER
                                                  Assistant United States Attorney
                                                  Attorney ID No. 0396792




                                              3
